Citation Nr: 9904198	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
November 1970.  This appeal arises from a November 1995 
rating decision of the Wilmington, Delaware, regional office 
(RO) that determined new and material evidence had not been 
submitted to reopen the claim for service connection for a 
nervous condition.  The notice of disagreement was received 
in December 1995.  The statement of the case was issued in 
January 1996.  The veteran's substantive appeal was received 
in March 1996.  The record shows that the veteran made 
requests to appear for a personal hearings before the RO and 
a member of the Board of Veterans' Appeals (Board).  However, 
he withdrew his requests in statements dated in March 1996 
and March 1998.

The Board notes that this matter was dismissed on April 23, 
1998 for lack of jurisdiction.  This dismissal was based on 
information received that indicated that the veteran had died 
in March 1998.  Apparently, a veteran with the same name as 
the veteran had passed away.  The Board was subsequently 
apprised by the RO that the veteran was not deceased.  As 
such, the Board vacated the April 23, 1998 dismissal in a 
July 1998 Order to Vacate.  The matter was returned to the 
Board for appellate review.


REMAND

The veteran contends that he currently suffers from a 
psychiatric disorder that arose during his military service.  

In a September 1995 claim for benefits (VA Form 21-256), the 
veteran reported that he had been receiving psychiatric 
treatment through a "mental hygiene clinic" since 1977.  An 
accompanying statement further indicated that he was an 
"outpatient" at a "mental health clinic at the VA."  While 
the veteran did not clearly identify the VA facility through 
which he was receiving treatment, the Board notes that there 
is no evidence that the RO attempted to ascertain the name of 
the VA facility from the veteran or his representative and 
thereby obtain the veteran's medical records.  As VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); See 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In 
addition, the Board observes that the Coatesville VA Medical 
Center (VAMC) reported in June 1998 that the veteran had been 
admitted recently to its facility.  Those records should also 
be obtained and associated with the claims folder.

In addition to the above, by letter dated in June 1998, the 
veteran was informed of the termination of his award of 
nonservice connected disability pension retroactive to 
January 1997 because of excessive income.  He was also 
notified concerning the creation of an overpayment.  
Furthermore, he was informed that the VA could not determine 
entitlement to pension benefits in 1998 because the veteran 
had failed to report whether he was working or not.  On the 
income statement he submitted in May 1998, he left blank the 
block on which he was to report wage income in 1998.  In July 
1998, the veteran wrote to the VA informing them that he had 
started back to work on February 9, 1998.  He provided 
information as to his income and work status.  In the letter, 
he took issue with the RO's decision that his income was 
excessive for VA purposes.  He also argued that any 
overpayment was due to sole VA error.  The RO must determine 
if this constitutes a notice of disagreement; and, if so, the 
issues presented must be reviewed and a Supplemental 
Statement of the Case issued to the veteran.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his psychiatric disorder 
since discharge.  After securing the 
necessary release(s), the RO should 
obtain these records.

2.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Coatesville VAMC, the Wilmington 
VAMC, or any other indicated VA facility 
since January 1974.  Once obtained, all 
records must be associated with the 
claims folder.

3.  When the above development has been 
completed, the case should be reviewed by 
the RO.  In doing so, the RO is reminded 
that it must abide by the recent holding 
in Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  Specifically, the 
United States Court of Appeals for the 
Federal Circuit concluded that the 
standard of determining whether there was 
a "reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome" of a prior 
determination was inconsistent with the 
language of section 38 C.F.R. § 3.156.

If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran submitted new and material 
evidence to reopen a claim for an 
acquired psychiatric disorder.  If so, 
appropriate development should be 
undertaken, to include obtaining any 
administrative decision and underlying 
medical records used as a basis to grant 
the veteran social security disability 
benefits.  The SSOC should fully comply 
with the provisions of 38 U.S.C.A § 
7105(d)(1).  The SSOC must contain a 
citation to 38 C.F.R. § 3.156 and a 
discussion of whether new and material 
evidence has been submitted to reopen the 
claim based on this criteria.  If new and 
material evidence is determined to have 
been submitted, the old and new evidence 
should be considered in accordance with 
the provisions of 38 U.S.C.A. § 7261(a).  
The reasons for the determination made in 
this case should also be provided.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.

4.  The RO should review the veteran's 
comments included in a statement received 
in July 1998 pertaining to discontinuance 
of pension benefits and the resulting 
overpayment.  It should be determined if 
this constitutes a valid notice of 
disagreement to the RO's decision 
concerning his pension benefits as 
contained in the notification letter to 
him dated in June 1998.  If so, a 
statement of the case should be issued 
and the veteran and representative 
notified that a timely substantive must 
be filed in order for the Board to 
consider any pension issues.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he or his representative 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


